Exhibit 10.43

ALLOS THERAPEUTICS, INC.
EMPLOYMENT AGREEMENT

PABLO J. CAGNONI, MD

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into effective as of
March 19, 2007, (“Effective Date”) by and between ALLOS THERAPEUTICS, INC., (the
“Company”), and PABLO J. CAGNONI, MD (“Executive”) (collectively, the
“Parties”).

WHEREAS, the Company wishes to employ Executive on the terms set forth herein;
and

WHEREAS, Executive wishes to be so employed under the terms set forth herein.

NOW, THEREFORE, in consideration of the promises, mutual covenants, the above
recitals, and the agreements herein set forth, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
agree to the following terms and conditions of Executive’s employment:

1.             EMPLOYMENT.  The Company hereby agrees to employ Executive as
Senior Vice President, Chief Medical Officer and Executive hereby accepts such
employment upon the terms and conditions set forth herein as of the date first
written above. Executive shall commence employment with the Company on March 19,
2007 (“Start Date”).

2.             AT-WILL EMPLOYMENT.  It is understood and agreed by the Company
and Executive that this Agreement does not contain any promise or representation
concerning the duration of Executive’s employment with the Company. Executive
specifically acknowledges that his employment with the Company is at-will and
may be altered or terminated by either Executive or the Company at any time,
with or without cause and/or with or without notice.  The nature, terms or
conditions of Executive’s employment with the Company cannot be changed by any
oral representation, custom, habit or practice, or any other writing.  In
addition, that the rate of salary, any bonuses, paid time off, other
compensation, or vesting schedules are stated in units of years or months does
not alter the at-will nature of the employment, and does not mean and should not
be interpreted to mean that Executive is guaranteed employment to the end of any
period of time or for any period of time. In the event of conflict between this
disclaimer and any other statement, oral or written, present or future,
concerning terms and conditions of employment, the at-will relationship
confirmed by this disclaimer shall control.  This at-will status cannot be
altered except in writing signed by Executive and the Chairman of the Board of
Directors.

3.             DUTIES.  Executive shall render full-time services to the Company
as the Senior Vice President, Chief Medical Officer of the Company (together
with such other position or positions consistent with Executive’s title as the
Board shall specify from time to time) and shall have such duties typically
associated with such title.  Subject to the foregoing, Executive also agrees to
serve as an officer and/or director of the Company or any parent or subsidiary
of the Company, as specified by the Board, in each case without additional
compensation.  Employee shall report directly and exclusively to the Chief
Executive Officer of the Company.  Subject to the terms and conditions set forth
in this Agreement, Executive shall devote his full business time, attention, and
efforts to the performance of his duties under this Agreement and shall not
engage in any other business or occupation during his employment with the
Company pursuant to

               


--------------------------------------------------------------------------------


this Agreement, including, without limitation, any activity that (a) conflicts
with the interests of the Company or its subsidiaries, (b) interferes with the
proper and efficient performance of his duties for the Company, or (c)
interferes with the exercise of his judgment in the Company’s best interests. 
Notwithstanding the foregoing, nothing herein shall preclude Executive from (i)
serving, with the prior written consent of the Board, as a member of the board
of directors or advisory boards (or their equivalents in the case of a
non-corporate entity) of non-competing businesses and charitable organizations,
(ii) engaging in charitable activities and community affairs, and (iii) subject
to the terms and conditions set forth in the Confidentiality Agreement (as
defined below), managing his personal investments and affairs; provided,
however, that the activities set out in clauses (i), (ii) and (iii) shall be
limited by Executive so as not to materially interfere, individually or in the
aggregate, with the performance of his duties and responsibilities hereunder.

4.             POLICIES AND PROCEDURES.  Executive agrees that he is subject to
and will comply with the policies and procedures of the Company, as such
policies and procedures may be modified, added to or eliminated from time to
time at the sole discretion of the Company, except to the extent any such policy
or procedure specifically conflicts with the express terms of this Agreement. 
Executive further agrees and acknowledges that any written or oral policies and
procedures of the Company do not constitute contracts between the Company and
Executive.

5.             COMPENSATION.  For all services rendered and to be rendered
hereunder, the Company agrees to pay to the Executive, and the Executive agrees
to accept a base salary of $385,000 per annum (“Base Salary”). Any such salary
shall be payable in equal biweekly installments and shall be subject to such
deductions or withholdings as the Company is required to make pursuant to law,
or by further agreement with the Executive.  Executive’s salary shall be subject
to annual review and adjustment by the Compensation Committee of the Board of
Directors.

6.             ANNUAL BONUS.  Executive will be eligible for a performance-based
annual bonus under the Company’s annual incentive plan, as approved by the
Compensation Committee of the Board of Directors from time to time (“Annual
Bonus”).  For 2007, it is anticipated that Executive will be eligible for an
Annual Bonus, tied 60% to corporate goals and 40% to individual goals, in an
amount equal to 35% of Executive’s actual base salary paid during the calendar
year.  The Compensation Committee of the Board of Directors, in its sole
discretion, shall determine the extent to which Executive has achieved the
performance targets upon which Executive’s Annual Bonus is based, and the amount
of Annual Bonus to be paid to Executive, if any.  Annual Bonuses are not earned
until they are approved in writing by the Compensation Committee of the Board of
Directors.  Executive’s Annual Bonus, if any, shall be paid to Executive at the
same time as annual bonuses are generally payable to other senior executives of
the Company, but in no event later than the date which is two and one-half (2-½)
months following the end of the fiscal year to which such Annual Bonus relates.

7.             SIGNING BONUS.  Within thirty (30) days following Executive’s
Start Date, Executive shall be paid a bonus of $50,000 less applicable
employment tax withholdings and deductions (“Signing Bonus”).  Provided that
Executive remains employed by the Company and has satisfied certain milestones
to be determined by the Compensation Committee of the Board of Directors within
thirty (30) days of Executive’s Start Date, on January 11, 2008, Executive

2


--------------------------------------------------------------------------------


shall receive an additional Signing Bonus of $50,000 less applicable employment
tax withholdings and deductions.

8.             STOCK OPTIONS.  Subject to the approval of the Compensation
Committee of the Board of Directors, on or shortly following the Start Date, the
Company shall grant Executive a non qualified option to purchase 300,000 shares
of the Company’s Common Stock under the Company’s 2006 Inducement Award Plan
(the “2006 Plan”) at an exercise price equal to the closing sale price of the
Company’s Common Stock as reported on the NASDAQ National Market on the date of
grant.  Provided that Executive remains an employee of the Company on the
applicable vesting date, 25% of such options will vest on the first anniversary
of the date of grant, and the remaining 75% of such options will vest in equal
monthly installments thereafter over the next three years.  The options will be
subject to the terms and conditions of the 2006 Plan and the Company’s standard
form of stock option agreement thereunder, copies of which have been provided to
Executive.

9.             RESTRICTED STOCK.  Subject to the approval of the Compensation
Committee of the Board of Directors, on or shortly following the Start Date, the
Company shall grant Executive 75,000 shares of restricted stock of the Company
(the “Restricted Stock”) under the 2006 Plan.  Provided that Executive remains
an employee of the Company on the applicable vesting date, the Restricted Stock
will vest in four equal installments on each of the first four anniversaries of
the date of grant.  The Restricted Stock will be subject to the terms and
conditions of the 2006 Plan and the Company’s standard form of restricted stock
grant agreement thereunder, copies of which have been provided to Executive.

10.          OTHER BENEFITS.  While employed by the Company as provided herein:

(a)           Executive and Employee Benefits.  The Executive shall be entitled
to all benefits to which other executive officers of the Company are entitled,
on terms comparable thereto, including, without limitation, participation in the
401(k) plan, group insurance policies and plans, medical, health, vision, and
disability insurance policies and plans, and the like, which may be maintained
by the Company for the benefit of its executives. The Company reserves the right
to alter and amend the benefits received by Executive from time to time at the
Company’s discretion.

(b)           Out-of-Pocket Expense Reimbursement.  The Executive shall receive,
against presentation of proper receipts and vouchers, reimbursement for direct
and reasonable out-of-pocket expenses incurred by him in connection with the
performance of his duties hereunder, according to the policies of the Company.

(c)           Personal Time Off.  The Executive shall be entitled to the same
number of holidays and sick days as are generally allowed to executive officers
of the Company and to the maximum amount of vacation allowed to executive
officers of the Company, in accordance with Company policies in effect from time
to time.

11.          PROPRIETARY AND OTHER OBLIGATIONS.  Executive acknowledges that
signing and complying with the Company’s standard form of Manager, Executive
Personnel or Assistants’ Confidentiality and Inventions Assignment Agreement
(“Confidentiality Agreement”), in substantially the form provided to Executive,
is a condition of his employment

3


--------------------------------------------------------------------------------


by the Company.  Executive therefore agrees to sign and comply with the
Confidentiality Agreement and acknowledges that by beginning employment with the
Company, he will be deemed to have signed and agreed to the provisions of the
Confidentiality Agreement, including, without limitation, the non-competition
and non-solicitation obligations set forth therein.  Executive further agrees
that all Company-related business procured by the Executive, and all
Company-related business opportunities and plans made known to Executive while
employed by the Company, are and shall remain the permanent and exclusive
property of the Company.

12.          TERMINATION.  Executive and the Company each acknowledge that
either party has the right to terminate Executive’s employment with the Company
at any time for any reason whatsoever, with or without cause or advance notice
pursuant to the following:

(a)           Termination by Death or Disability.  Subject to applicable state
or federal law, in the event Executive shall die during the period of his
employment hereunder or become permanently disabled, as evidenced by notice to
the Company and Executive’s inability to carry out his job responsibilities for
a continuous period of more than three months, Executive’s employment and the
Company’s obligation to make payments hereunder shall terminate on the date of
his death, or the date upon which, in the sole determination of the Board of
Directors, Executive has failed to carry out his job responsibilities for three
months, except that the Company shall pay Executive’s estate any salary earned
but unpaid prior to termination, all accrued but unused vacation and any
business expenses that were incurred but not reimbursed as of the date of
termination.  Vesting of any unvested stock options or restricted stock shall
cease on the date of termination.

(b)           Voluntary Resignation by Executive.  In the event Executive
voluntarily terminates his employment with the Company (other than for Good
Reason (as defined below)), the Company’s obligation to make payments hereunder
shall cease upon such termination, except that the Company shall pay Executive
any salary earned but unpaid prior to termination, all accrued but unused
vacation and any business expenses that were incurred but not reimbursed as of
the date of termination.  Vesting of any unvested stock options or restricted
stock shall cease on the date of termination.

(c)           Termination for Just Cause.  In the event the Executive is
terminated by the Company for Just Cause (as defined below), the Company’s
obligation to make payments hereunder shall cease upon the date of receipt by
Executive of written notice of such termination (the “date of termination” for
purposes of this Section 12(c)), except that the Company shall pay Executive any
salary earned but unpaid prior to termination, all accrued but unused vacation
and any business expenses that were incurred but not reimbursed as of the date
of termination.  Vesting of any unvested stock options or restricted stock shall
cease on the date of termination.

(d)           Termination by the Company without Just Cause or Resignation for
Good Reason (Other Than Change in Control).  The Company shall have the right to
terminate Executive’s employment with the Company at any time without Just
Cause.  In the event Executive is terminated by the Company without Just Cause
or Executive resigns for Good Reason (other than in connection with a Change in
Control (as defined below)), and upon the execution of a full general release by
Executive (“Release”), in the form attached hereto as Exhibit A, releasing all
claims known or unknown that Executive may have against the Company as of the
date Executive signs such release, and upon the written acknowledgment of his

4


--------------------------------------------------------------------------------


continuing obligations under the Confidentiality Agreement, Executive shall be
entitled to receive the following severance benefits: (i) continuation of
Executive’s base salary, then in effect, for a period of twelve (12) months
following the date of termination, paid on the same basis and at the same time
as previously paid or as otherwise required under Section 15 of this Agreement;
(ii) payment of any accrued but unused vacation and sick leave; and (iii) the
Company shall pay the premiums of Executive’s group health insurance COBRA
continuation coverage, including coverage for Executive’s eligible dependents,
for a maximum period of twelve (12) months following the date of termination;
provided, however, that (a) the Company shall pay premiums for Executive’s
eligible dependents only for coverage for which those eligible dependents were
enrolled immediately prior to the termination without Just Cause or resignation
for Good Reason and (b) the Company’s obligation to pay such premiums shall
cease immediately upon Executive’s eligibility for comparable group health
insurance provided by a new employer of Executive.  Vesting of any unvested
stock options or restricted stock shall cease on the date of termination.

(E)           Change in Control Severance Benefits.  In the event that the
Company (or any surviving or acquiring corporation) terminates Executive’s
employment without Just Cause or Executive resigns for Good Reason within one
(1) month prior to or thirteen (13) months following the effective date of a
Change in Control (a “Change in Control Termination”), and upon the execution of
a Release, Executive shall be entitled to receive the following Change in
Control severance benefits: (i) continuation of Executive’s base salary, then in
effect, for a period of eighteen (18) months following the date of termination,
paid on the same basis and at the same time as previously paid or as otherwise
required under Section 15 of this Agreement; (ii) payment of any accrued but
unused vacation and sick leave; (iii) a bonus in the amount equal to the Annual
Bonus amount paid to Executive in the year immediately preceding the Change in
Control or 50% of the maximum bonus eligibility if the Executive was not
employed by the Company during the prior year bonus period; and (iv) the Company
(or any surviving or acquiring corporation) shall pay the premiums of
Executive’s group health insurance COBRA continuation coverage, including
coverage for Executive’s eligible dependents, for a maximum period of eighteen
(18) months following a Change in Control Termination; provided, however, that
(a) the Company (or any surviving or acquiring corporation) shall pay premiums
for Executive’s eligible dependents only for coverage for which those eligible
dependents were enrolled immediately prior to the Change in Control Termination
and (b) the Company’s (or any surviving or acquiring corporation’s) obligation
to pay such premiums shall cease immediately upon Executive’s eligibility for
comparable group health insurance provided by a new employer of Executive. If
Executive obtains new employment pursuant to which he is employed on an average
of 30 hours or more each week, he may request, upon written notification to the
Company (or any surviving or acquiring corporation), to receive any unpaid
severance benefits (subject to required deductions and tax withholdings) within
14 days after receipt by the Company of such written notice. Executive agrees
that the Company’s (or any surviving or acquiring corporation) payment of health
insurance premiums will satisfy its obligations under COBRA for the period
provided.  The vesting and/or exercisability of Executive’s then outstanding
stock options and restricted stock in connection with a Change in Control
Termination shall be governed by the terms of the respective stock option and
restricted stock agreements.

5


--------------------------------------------------------------------------------


In addition, notwithstanding anything contained in Executive’s stock option or
restricted stock grant agreements to the contrary, in the event the Company (or
any surviving or acquiring corporation) terminates Executive’s employment
without Just Cause or Executive resigns for Good Reason within one (1) month
prior to or thirteen (13) months following the effective date of a Change in
Control, and any surviving corporation or acquiring corporation assumes
Executive’s stock options and/or restricted stock, as applicable, or substitutes
similar stock options or stock awards for Executive’s stock options and/or
restricted stock, as applicable, in accordance with the terms of the Company’s
equity incentive plans, then (i) the vesting of all of Executive’s stock options
and/or restricted stock (or substitute stock options or stock awards), as
applicable, shall be accelerated in full and (ii) the term and the period during
which Executive’s stock options may be exercised shall be extended to twelve
(12) months after the date of Executive’s termination of employment; provided,
that, in no event shall such options be exercisable after the expiration date of
such options as set forth in the stock option grant notice and/or agreement
evidencing such options.

13.          Definitions.

(a)           Just Cause.  As used in this Agreement, “Just Cause” shall mean
the occurrence of one or more of the following: (i) Executive’s conviction of a
felony or a crime involving moral turpitude or dishonesty; (ii) Executive’s
participation in a fraud or act of dishonesty against the Company; (iii)
Executive’s intentional and material damage to the Company’s property; (iv)
material breach of Executive’s employment agreement, the Company’s written
policies, or the Confidentiality Agreement that is not remedied by Executive
within fourteen (14) days of written notice of such breach from the Board of
Directors; or (v) conduct by Executive which demonstrates Executive’s gross
unfitness to serve the Company as Senior Vice President, Chief Medical Officer,
as determined in the sole discretion of the Board of Directors.  Executive’s
physical or mental disability or death shall not constitute cause hereunder.

(b)           Good Reason.  As used in this Agreement, “Good Reason” shall mean
any one of the following events which occurs on or after the commencement of
Executive’s employment without Executive’s consent: (i) any reduction of
Executive’s then existing annual salary base or annual bonus target by more than
ten percent (10%), unless the Executive accepts such reduction in compensation
opportunity or such reduction is done in conjunction with similar reductions for
similarly situated executives of the Company; or (ii) for purposes of Section
12(e) only, if the Company or any surviving corporation following a Change in
Control fails to offer the Executive a position that is equivalent in pay,
benefits and responsibilities.

(c)           Change in Control.  As used in this Agreement, a “Change in
Control” is defined as: (a) a sale, lease, exchange or other transfer in one
transaction or a series of related transactions of all or substantially all of
the assets of the Company (other than the transfer of the Company’s assets to a
majority-owned subsidiary corporation); (b) a merger or consolidation in which
the Company is not the surviving corporation (unless the holders of the
Company’s outstanding voting stock immediately prior to such transaction own,
immediately after such transaction, securities representing at least fifty
percent (50%) of the voting power of the corporation or other entity surviving
such transaction); (c) a reverse merger in which the Company is the surviving
corporation but the shares of the Company’s common stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise (unless the holders of the

6


--------------------------------------------------------------------------------


Company’s outstanding voting stock immediately prior to such transaction own,
immediately after such transaction, securities representing at least fifty
percent (50%) of the voting power of the Company); or (d) any transaction or
series of related transactions in which in excess of 50% of the Company’s voting
power is transferred.

14.          TERMINATION OF COMPANY’S OBLIGATIONS.  Notwithstanding any
provisions in this Agreement to the contrary, the Company’s obligations, and
Executive’s rights pursuant to Sections 12(d) and 12(e) herein, regarding salary
continuation and the payment of COBRA premiums, shall cease and be rendered a
nullity immediately should Executive fail to comply with the provisions of the
Confidentiality Agreement or if Executive directly or indirectly competes with
the Company.

15.          CODE SECTION 409A COMPLIANCE.  Because of the uncertainty of the
application of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), to payments pursuant to this Agreement, including, without
limitation, payments pursuant to Section 12 hereof, Executive agrees that if any
such payments are subject to the provisions of Section 409A of the Code by
reason of this Agreement, or any part thereof, being considered a “nonqualified
deferred compensation plan” pursuant to Section 409A of the Code, then such
payments shall be made in accordance with, and this Agreement automatically
shall be amended to comply with, Section 409A of the Code, including, without
limitation, any necessary delay of six (6) months applicable to payment of
deferred compensation to a “specified employee” (as defined in Section
409A(2)(B)(i) of the Code) upon separation from service. In the event that a six
month delay is required, on the first regularly scheduled pay date following the
conclusion of the delay period the Executive shall receive a lump sum payment in
an amount equal to six (6) months of Executive’s Base Salary and thereafter, any
remaining severance benefits shall be paid on the same basis and at the same
time as previously paid and subject to employment tax withholdings and
deductions.

16.          INDEMNIFICATION.  On the Start Date, the Company and Executive
shall enter into the Company’s standard form of indemnification agreement for
executive officers, in substantially the form provided to Executive.

17.          MISCELLANEOUS.

(a)           Taxes.  Except as specifically set forth herein, Executive agrees
to be responsible for the payment of any taxes due on any and all compensation,
stock option, restricted stock or other benefits provided by the Company
pursuant to this Agreement.  Executive acknowledges and represents that the
Company has not provided any tax advice to him in connection with this Agreement
and that he has been advised by the Company to seek tax advice from his own tax
advisors regarding this Agreement and payments that may be made to him pursuant
to this Agreement, including specifically, the application of the provisions of
Section 409A of the Code to such payments.

(b)           Modification/Waiver.  This Agreement may not be amended, modified,
superseded, canceled, renewed or expanded, or any terms or covenants hereof
waived, except by a writing executed by each of the parties hereto or, in the
case of a waiver, by the party waiving compliance.  Failure of any party at any
time or times to require performance of any provision hereof shall in no manner
affect his or its right at a later time to enforce the same.  No waiver by

7


--------------------------------------------------------------------------------


a party of a breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of any agreement contained in the
Agreement.

(c)           Costs of Enforcement.  If any contest or dispute shall arise under
this Agreement, each party hereto shall bear its own legal fees and expenses.

(d)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

(e)           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Executive may not assign any of his duties hereunder and he may not
assign any of his rights hereunder without the written consent of the Company,
which shall not be withheld unreasonably.

(f)            Notices.  All notices given hereunder shall be given by certified
mail, addressed, or delivered by hand, to the other party at his or its address
as set forth herein, or at any other address hereafter furnished by notice given
in like manner.  Executive promptly shall notify Company of any change in
Executive’s address.  Each notice shall be dated the date of its mailing or
delivery and shall be deemed given, delivered or completed on such date.

(g)           Governing Law; Personal Jurisdiction and Venue.  This Agreement
and all disputes relating to this Agreement shall be governed in all respects by
the laws of the State of Colorado as such laws are applied to agreements between
Colorado residents entered into and performed entirely in Colorado.  The Parties
acknowledge that this Agreement constitutes the minimum contacts to establish
personal jurisdiction in Colorado and agree to a Colorado court’s exercise of
personal jurisdiction.  The Parties further agree that any disputes relating to
this Agreement shall be brought in courts located in the State of Colorado.

(h)           Entire Agreement.  This Agreement, together with the other
agreements and exhibits specifically referenced herein, set forth the entire
agreement and understanding of the parties hereto with regard to the employment
of the Executive by the Company and supersede any and all prior agreements,
arrangements and understandings, written or oral, pertaining to the subject
matter hereof.  No representation, promise or inducement relating to the subject
matter hereof has been made to a party that is not embodied in these Agreements,
and no party shall be bound by or liable for any alleged representation, promise
or inducement not so set forth herein.

(i)            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have each duly executed this Employment
Agreement effective as of the day and year first above written.

 

ALLOS  THERAPEUTICS, INC.

 

 

 

 

/s/ Paul Berns

 

 

 

 

By:

Paul L. Berns

 

Its:

President and Chief Executive Officer

 

 

 

 

Address:

 11080 CirclePoint Road

 

 

Westminster, CO 80020

 

 

 

 

EXECUTIVE:

 

 

 

 

/s/ Pablo Cagnoni

 

By:

Pablo J. Cagnoni, MD

 

 

 

 

Address:

1326 S. Columbine

 

 

Denver, CO 80210

 

 

 

 

9


--------------------------------------------------------------------------------


 

EXHIBIT A TO EMPLOYMENT AGREEMENT

RELEASE AGREEMENT

I understand that my position with Allos Therapeutics, Inc. (the “Company”)
terminated effective            ,              (the “Separation Date”).  The
Company has agreed that if I choose to sign this Release, the Company will pay
me certain severance or consulting benefits pursuant to the terms of the
Employment Agreement (the “Agreement”) between myself and the Company, and any
agreements incorporated therein by reference.  I understand that I am not
entitled to such benefits unless I sign this Release and it becomes fully
effective.  I understand that, regardless of whether I sign this Release, the
Company will pay me all of my accrued salary and vacation through the Separation
Date, to which I am entitled by law.

In consideration for the severance benefits I am receiving under the Agreement,
I hereby release the Company and its officers, directors, agents, attorneys,
employees, shareholders, parents, subsidiaries, and affiliates from any and all
claims, liabilities, demands, causes of action, attorneys’ fees, damages, or
obligations of every kind and nature, whether they are now known or unknown,
arising at any time prior to the date I sign this Release.  This general release
includes, but is not limited to:  all federal and state statutory and common law
claims, claims related to my employment or the termination of my employment or
related to breach of contract, tort, wrongful termination, discrimination, wages
or benefits, or claims for any form of equity or compensation.  Notwithstanding
the release in the preceding sentence, I am not releasing any right of
indemnification I may have for any liabilities arising from my actions within
the course and scope of my employment with the Company.

If I am forty (40) years of age or older as of the Separation Date, I
acknowledge that I am knowingly and voluntarily waiving and releasing any rights
I may have under the federal Age Discrimination in Employment Act of 1967, as
amended (“ADEA”).  I also acknowledge that the consideration given for the
waiver in the above paragraph is in addition to anything of value to which I was
already entitled.  I have been advised by this writing, as required by the ADEA
that:  (a) my waiver and release do not apply to any claims that may arise after
my signing of this Release; (b) I should consult with an attorney prior to
executing this Release; (c) I have twenty-one (21) days within which to consider
this Release (although I may choose to voluntarily execute this Release
earlier); (d) I have seven (7) days following the execution of this release to
revoke the Release; and (e) this Release will not be effective until the eighth
day after this Release has been signed both by me and by the Company (“Effective
Date”).

Agreed:

ALLOS THERAPEUTICS INC.

 

PABLO J. CAGNONI

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 


--------------------------------------------------------------------------------